DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on December 10, 2021 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments.

Status of the Claims
	Claims 11, 17-19, 22-24, 28, 30, 34-40, and 42-47 are pending. Claims 1-10, 12-16, 20, 21, 25-27, 29, 31-33, 41, 48, and 49 are cancelled.

Change in Examiner
The examiner for your application in the USPTO has changed.  Examiner Monica Shin can be reached at 571-272-7138.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2021 has been entered.
Election/Restrictions
Claims 11, 17-19, 22, 28, 30, 34-36, 43,45, and 47 are allowable. Claims 23, 24, and 37-40, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II and the species election, as set forth in the Office action mailed on February 24, 2021, is hereby withdrawn and claims 23, 24, and 37-40 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Katrina Bergbauer on August 9, 2022.
The application has been amended as follows: 
Cancel claims 42, 44, and 46.
In line 3 of claim 11, rewrite “at least one parasiticidal isoxazoline active agent” as follows: --a parasiticidal isoxazoline active agent--

In the last line of claim 11, rewrite “are present.” as follows:--are present, and wherein the composition treats the ectoparasitic infection or infestation for about 3 to 6 months.--
In lines 1-2 of claim 17, rewrite “the isoxazoline active agent” as follows:--the parasiticidal isoxazoline active agent--
In line 2 of claim 22, rewrite “the composition comprises” as follows:--the composition further comprises--
In lines 1-2 of claim 23, rewrite “claim11, wherein the composition comprises” as follows:--claim 11, wherein the composition further comprises--
Rewrite claim 24 as follows:--The long-acting injectable composition according to claim 23, wherein the surfactant is selected from the group consisting of glyceryl monooleate, sorbitan monooleate, sodium lauryl sulfate, poloxamers, propylene glycol monolaurate, glycerol caprylate/caprate, and a combination thereof.--
In line 3 of claim 28, rewrite “an isoxazoline compound” as follows:--the parasiticidal isoxazoline compound--
Rewrite claim 30 as follows:--The long-acting injectable composition according to any one of claims 11, 17-18, and 28, wherein said composition provides an efficacy of at least 90% against ticks for about 3 to 4 months.--
In line 1 of claim 34, rewrite “any one of claims 11, 16, 18, and 28” as follows:--any one of claims 11, 17, 18, and 28--
In lines 1-2 of claim 35, rewrite “the additional pharmaceutically active agent” as follows:--the at least one additional pharmaceutically active agent--
In the last line of claim 37, rewrite “any one or more of claim 11 and claim 28” as follows:--any one of claims 11 and 28--
In line 1 of claim 39, remove “or prevented”
In line 1 of claim 40, rewrite “the parasites” as follows:--the ectoparasites--
In lines 1-2 of claim 43, rewrite “claim 42, wherein said period that is long-acting” as follows:--claim 11, wherein the about 3 to 6 month treatment period--
In lines 1-2 of claim 45, rewrite “claim 44, wherein said period that is long-acting” as follows:--claim 18, wherein the about 3 to 6 month treatment period--
In lines 1-2 of claim 47, rewrite “claim 46, wherein said period that is long-acting” as follows:--claim 28, wherein the about 3 to 6 month treatment period--





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s Remarks filed December 10, 2021 are found persuasive. In particular, Applicant has persuasively demonstrated that the injectable compositions comprising compounds of formula (Ie) or (S)-Ie as claimed in the instant application have unexpected results with regards to long-lasting and excellent efficacy against ectoparasitic infection or infestation (See Applicant’s Remarks page 16-18 and instant Specification, Example 51). 
The closest prior art teachings are those of Lahm et al. (Lahm) (US 8,410,153 B2; of record), whose teachings are set forth in detail in the previous office action. Although the claimed compound of formula (Ie) is encompassed within Lahm’s compounds of Formula 1, Lahm does not appear to explicitly disclose, fairly suggest, or recognize the unexpectedly longer acting and greater efficacy of the specifically claimed compound of formula (Ie) (which has the three specific substituents on the phenyl ring) compared to their additionally disclosed compounds of Formula 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 11, 17-19, 22-24, 28, 30, 34-40, 43, 45, and 47 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616